Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claim(s) 1-5, 8, 10, 12, 15, 17-22, 25, 27, 29, 32, 34-39, 42, 44, 46 49, and 51, 

 are rejected under 35 U.S.C. 102(a1, a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Pat. No. 2011/0231101 to Bidargaddi in view of U.S. Pat. No. 2009/0221937 to Smith.

In Reference to Claims 1, 18, and 35
Bidargaddi discloses a method, medium, and system (Figs. 1, 2, 3), comprising:
a memory ([0131]); and
a processor ([0027]) operatively coupled to the memory ([0131]), the processor to execute instructions that cause the processor to:
receive activity data of one or more sensors (Fig. 1 110, Fig. 9 910, see also activity data from accelerometers [0073]), the activity data comprising a plurality of sensor measurements (Fig. 2 accelerometers 210, 230 worn by a user Fig. 3) associated with multiple parameters monitored during an activity session of a user (multiple parameters include acceleration in at least two directions of Fig. 2, and in Fig. 6 time and speed);
retrieve a set of criteria that comprise thresholds to detect a plurality of inactivity types (Fig. 1 120, Fig. 6 Fig. 9 920 wherein in Fig. 6 the criteria of speed and time define various levels of activity and among the activity types are inactivity as in Fig. 9 930 “sleep, “sit/stand” inactivity types), wherein the set comprises a criterion related to a physical activity ([0077]);
classify, based on the set of criteria, the received activity data of the one or more sensors into one or more segments (Fig. 9 920 identifies activity distribution separated into segments 930), wherein the one or more segments comprise a segment comprising a portion of the activity data corresponding to an inactivity type of the plurality of inactivity types (“sit/Stand” and “sleep” are inactivity segments which are portions of a plurality of inactivity  types); and
generate output based on the classifying (Fig. 1 140 providing outputs Fig. 9 960, 970).
Bidargaddi discloses the invention substantially as claimed.  However, the reference does not explicitly disclose the retrieved set of criteria comprise thresholds per se.  It is clear from Fig. 6 that the various graphs 620-660 of acceleration data at different speeds and times serve as thresholds (higher acceleration data moves a type change from normal walking to fast walking, for example).  However, If Applicant takes exception to how the variables of Fig. 6 comprise thresholds then Applicant is presented what one of skill in the art would identify as thresholds.
Smith teaches of activity monitoring (Titl.) wherein sensors measuring physical activity (Fig. 2) lead to application of thresholds (Fig. 4 406 and Figs. 5A-5C) such that acceleration data [0034] is scored and compared to thresholds [0058] to detect differences in inactivity data.  For example, different thresholds can be set to detect events (falls) [0057].  Moreover the data can detect inactivity data of various severity as in non-fall activity of lying down, sitting [0057] and the determination of fall and non-fall activity [0058, 0083].
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; and
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Here, one of skill in the art would apply the threshold technique of Smith into the invention of Bidargaddi to better explain the production of one type of graph over another of Fig. 6.  The Courts have held that use of a known technique to improve similar devices in the same way is indicia of obviousness.

In Reference to Claims 2-3, 19-20, and 36-37 
Bidargaddi discloses the plurality of accelerometers (Fig. 2) are positional status measurements (Fig. 6) and of inactivity types of sitting [0073] and standing [0073] postures.

In Reference to Claims 4, 21, and 38 
Bidargaddi discloses a plurality of activity types (Fig. 9 930) and different activity types 930 comprise a plurality of inactivity types (sleeping, sit, stand, see also standing [0073]) detecting by comparing acceleration data with a plurality of sets of criteria of speed, time, and multi-axis acceleration (Fig. 6 and 9).  Examiner construes multi-parameter zone for an activity type is the combination as in Fig. 6 of speed, time, and acceleration level to define a graph 620-660.

In Reference to Claims 5, 22, and 39 
Bidargaddi discloses tracking and use of historical data of Fig. 7 associated with a user.  The historical line of data is a second segment of inactivity and activity data.  These lines are compared to determine a variance for a performance value, for example, mobility [0089].

In Reference to Claims 8, 10, 25, 27, 42, and 44 
Bidargaddi  discloses acceleration [0068].

In Reference to Claims 12, 29, and 46 
Bidargaddi  discloses a stride length [0080].

In Reference to Claims 15, 32, and 49 
Bidargaddi discloses a six-minute walk test or training plan of Figs. 1 and 9 wherein and conformity to an overall distance is computed resulting from assessing the plurality of activities (Fig. 9).

In Reference to Claims 17, 34, and 51 
Bidargaddi discloses an overall mobility performance measure (Fig. 6, 7, and 9) based on comparing acceleration data to historical data.  According to Smith, a score is produced (Fig. 4 404) to facilitate the comparison to produce the mobility performance measure which is a measure of speed (Fig. 7).

7.	Claim(s) 6-7, 11, 13-14, 16, 23-24, 28, 30-31, 33, 40-41, 45, 47-48, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Bidargaddi and Smith further in view of U.S. Pat. Pub. No. 2006/0122474 to Teller.

In Reference to Claims 6-7, 23-24, and 40-41
Bidargaddi discloses the invention substantially as claimed.  However, the reference does not explicitly discloses an alert and to modify the activity of the user.
Teller teaches of monitoring health and wellness of a user (Titl.) wherein based on tracked and monitored data provides an alert [0056] to eat a meal or take a medication to participate in exercise or meditation or to drink water in a state of dehydration.  Further, an alert can be issued when detecting a level of calories has been burned or a heart rate or respiration rate has be encountered. [0056].  The alerts are sent to the user sensor device 10 [0057].
Here, one of skill in the art would recognize that the use of an alert and subsequent instruction of notification would be desirable as users are relied of the cognitive workload to constantly monitor their user device for time-sensitive information.  The Courts have held that combining prior art elements according to known methods to yield predictable results is indicia of obviousness.

In Reference to Claims 11, 28, and 45 
Smith discloses a fall which is a time on ground time on ground [0027, 0031, 0034].

In Reference to Claims 13, 30, and 47 
Teller teaches of environmental factors to include ambient temperature [0043].

In Reference to Claims 14, 31, and 48 
Smith also teaches of comparing scores that span a high score and a low score which are equivalent to upper and lower  thresholds [0058].

In Reference to Claims 16, 33, and 50 
Teller discloses an EKG method and sensor to capture heart (cardio) rate (0044 Table 1).

8.	Claims 9, 26, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Bidargaddi and Smith further in view of U.S. Pat. Pub. No. 2008/0214360 to Stirling.
Bidargaddi discloses the invention substantially as claimed.  However, the reference does not explicitly disclose one or more of altitude, slope, or gradient.
Stirling discloses monitoring parameters to include an altitude to estimate motion ([0049]).
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; and
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Here, one of skill in the art would recognize that altitude is an important factor in determining mobility which will lead to greater accuracy and robustness of the device.  The courts have held that combining prior art elements according to known methods to yield predictable results is indicia of obviousness.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is in the Notice of References Cited.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul A. D’Agostino whose telephone number is (571) 270-1992.
11.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
12.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
13.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL A D'AGOSTINO/Primary Examiner, Art Unit 3715